Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engeler (US 5115492 A).
Regarding claim 1, Engeler teaches an analog to digital converter (abstract) comprising: an input for receiving an analog input signal; a plurality of outputs for outputting parallel bits of a digital signal that represents said analog input signal (e.g. The FIG. 2 apparatus performs a plurality of weighted summation procedures in parallel on each successive bit slice of input signals, which input signals comprise a plurality M in number of parallel bit streams x.sub.1, x.sub.2, . . . x.sub.M. This apparatus is assumed to receive a first operating voltage V.sub.DD, a second operating voltage V.sub.SS, and a third operating voltage (V.sub.SS +V.sub.DD)/2 midway between V.sub.SS and V.sub.DD. V.sub.DD and V.sub.SS are presumed to be relatively positive and relatively negative respective to each other- col. 10, ll. 50-60); and a trainable neural network layer, the neural network layer comprising connections between each of said outputs respectively, each connection having a weighting, the weighting being adjustable for training (e.g. FIG. 19 presumes that the respective interstitial memory array IMA of each neural net layer L.sub.0, L.sub.1, L.sub.2 has a combined read/write bus instead of separate read input and write output busses as shown in FIG. 18. FIG. 19 shows the .DELTA..sub.j, .DELTA..sub.i and .DELTA..sub.h signals being fed back over paths separate from the feed forward paths for z.sub.j, z.sub.i and z.sub.h signals, which separate paths are shown to simplify conceptualization of the neural net by the reader. In actuality, as previously described, a single path is preferably used to transmit z.sub.j in the forward direction and .DELTA..sub.j in the reverse direction, etc. Back-propagation processor BPP.sub.0 modifies the weights read from word storage elements in neural net layer L.sub.0 interstitial memory array by .eta. x.sub.i .delta..sub.j amounts and writes them back to the word storage elements in a sequence of read-modify-write cycles during the training procedure. Back-propagation processor BPP.sub.1 modifies the weights read from word storage elements in neural net layer L.sub.1 interstitial memory array by .eta. x.sub.h .delta..sub.i amounts and writes them back to the word storage elements in a sequence of read-modify-write cycles, during the training procedure. Back-propagation processor BPP.sub.2 modifies the weights read and storage elements in neural net layer L.sub.2 interstitial memory array by .eta. x.sub.g .delta..sub.h amounts and writes them back to the word storage element in a sequence of read-modify-write cycles during the training procedure- col. 26, ll. 40-65).
Claim(s) 11 recite(s) similar limitations as claim(s) 1 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Engeler teaches a method to carry out the invention (col. 2, ll. 30-50).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engeler (US 5115492 A) in view of Augustine (US 20170083813 A1).
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Engeler teach/es all the limitations of claim 2 except wherein said connections comprise adaptable synapses respectively to provide said adjustable weightings.
In the same field of neural networks, Augustine teaches wherein said connections comprise adaptable synapses respectively to provide said adjustable weightings (e.g. he weight of a synapse affects the magnitude of the message it transports. Spike Timing Dependent Plasticity (STDP) is a learning function for changing the weight of a synapse in a spiking neural network in response to the spike timing difference on either end of the synapse- para. 16). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use NN.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Engeler with the features of changeable synapses as taught by Augustine. The motivation would have been an implementation improvement on the circuitry of FIGS. 5 and 6 is the ability to change the slope and amplitude of the learning rule in a programmable fashion – (para. 38 and 41).
Claim(s) 12 recite(s) similar limitations as claim(s) 2 above, but in method form. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, Engeler teaches a method to carry out the invention (col. 2, ll. 30-50).

Allowable Subject Matter
Claim(s) 3-10 and 13-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613